DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 19 October 2022 is acknowledged.  The traversal is on the grounds that Bellman (US 20190030861) does not teach a stress profile that increases with increasing distance from the interface to the center.  However, this feature is not common to the independent claims and is therefore not a common technical feature.
Applicants further notes that Bellman does not disclose the concentration profiles recited in claim 9.  Again, this feature is not common to the independent claims and is therefore not a common technical feature.  
Since the examiner included the document number, the requirement is made NON-FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 October 2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (WO 2018/136384).
Harris et al. discloses various stress profiles that anticipate claim 1.  In particular, the following stress profiles anticipate the profile recited in claim 1:
Figures 4, profile 300;
Figure 6A, 100 µm Clad Depth Profile 1
Figure 6A, 125 µm Clad Depth profile;
Figure 9A, 125 µm Clad Depth profile;
Figure 11, Glass Residual Stress profile; and
Figure 14, Laminate profile.
Each of these profiles provide: “a stress of the cladding layer increases with increasing distance from an outer surface of the cladding layer from a compressive stress to a tensile stress, transitions to a compressive stress as a step-change at an interface region between the core layer and the cladding layer, and increases with increasing distance from the interface region to a center of the core layer from the compressive stress to a tensile stress.”  
	Each of the core and clad glasses inherently possess a glass composition.
	As to claim 2, Harris et al. discloses that the cladding glass has a thermal expansion coefficient that is greater than the core thermal expansion coefficient for at least the profile shown in Figure 11.  See paragraph [0077].
	As to claim 3, Harris et al. discloses that the glass article is ion exchange strengthened for at least the profile in Figure 11.  Id.
	As to claim 4, Harris et al. discloses that the core and the cladding glasses may have alkali oxides in paragraphs [0098]-[0100].
	As to claims 7 and 8, the following profiles have a maximum surface compressive stress of at least about 300 MPa and less than about 400 MPa:
Figure 6A, 100 µm Clad Depth Profile 1
Figure 6A, 125 µm Clad Depth profile;
Figure 9A, 125 µm Clad Depth profile;
Figure 11, Glass Residual Stress profile; and
Figure 14, Laminate profile.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to disclose a glass article having the limitations of claim 1 which further has a maximum tension in the cladding that is greater than the maximum tension in the core layer (as recited in claim 5), or which has a maximum compressive stress in the core layer that is greater than the maximum compressive stress in the cladding (as recited in claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris et al. (WO 2017/079540) teaches making a glass article by laminating a core to a cladding and subsequently ion exchange strengthening the glass.  The CTE of the core is less than the CTE of the cladding.  The reference is silent as to the resultant stress profile. 
Bartlow et al. (US 20190160787) teaches making a glass article by laminating a core to a cladding and subsequently ion exchange strengthening the glass.  The CTE of the core is less than the CTE of the cladding.  The reference is silent as to presence or absence of a step-change at the interface between the core and the cladding.  See paragraphs [0142]-[0149] and Figure 14A and 14B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784